Citation Nr: 1503667	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1956.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the claims file. 

In July 2014, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not indicate that the Veteran has impaired hearing for VA compensation purposes.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.655 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See December 2010 letter.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2014 remand, VA scheduled the Veteran with a medical examination in December 2014.  The Veteran failed to report for this examination.  Although his representative has argued that the Veteran "may have legitimate mitigating circumstance for not reporting for this examination and therefore, should be given another chance," the Veteran has not provided evidence of any such mitigating circumstance, or indeed any explanation for his failure to report.  Thus VA has substantially complied with the July 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

As the Veteran failed to report for his December 2014 VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.  

As a chronic condition, sensorineural hearing loss (organic disease of the nervous system) would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The record does not contain any records of treatment or evaluation for hearing loss within this time period.  The Veteran's hearing was found to be normal at the time of separation based on a whisper test.  Likewise, a May 1958 VA examination noted that his hearing was "grossly normal."  Therefore, there is no indication that any hearing loss was manifested to a degree of ten percent or more within one year after discharge.  Service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  As such, the Board will now address whether service connection on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See Davidson, 581 F.3d 1313.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his lay statements, the Veteran reports bilateral hearing loss that began in service due to noise exposure, including aircraft engine noise.  See e.g., November 2010 claim, March 2012 statement.  According to his DD 214, the Veteran's military occupational specialty was apprentice petrol supply specialist.  As such, proximity to aircraft, and as a result engine noise, may have been likely.

In this case, however, the record does not show hearing impairment that qualifies as a disability for VA purposes.  While the Veteran has provided lay evidence of hearing loss, there is no indication that he is competent to provide evidence that his hearing loss rises to the level of impairment necessary to qualify as a disability for VA purposes as opposed to a lesser degree of hearing loss.  Likewise, the record does not contain any current audiogram results or other medical evidence of hearing impairment sufficient to show that the Veteran meets the requirements of 38 C.F.R. § 3.385.

In the absence of evidence that the Veteran currently has hearing impairment as defined by VA regulations, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted.


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


